                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TEXARKANA DIVISION

NORRIS HOWARD                                     §

v.                                                §       CIVIL ACTION NO. 5:18cv29
SHERIFF JAMES PRINCE                              §


            MEMORANDUM ADOPTING REPORT AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE
                      AND ENTERING FINAL JUDGMENT

       The Plaintiff Norris Howard, proceeding pro se, filed this civil rights lawsuit under 42 U.S.C.

§1983 complaining of alleged violations of his constitutional rights. This Court ordered that the case
be referred to the United States Magistrate Judge pursuant to 28 U.S.C. §636(b)(1) and (3) and the

Amended Order for the Adoption of Local Rules for the Assignment of Duties to United States

Magistrate Judges. The sole named Defendant is Bowie County Sheriff James Prince.
       Plaintiff complained he was unlawfully confined in the Bowie County Correctional Center

when he is not a prisoner of the State of Texas and has no charges or convictions from the State of
Texas. Sheriff Prince filed a motion for summary judgment stating Plaintiff is a prisoner of the State

of Arkansas being housed in Bowie County under a contract between the State of Arkansas and

LaSalle Southwest Corrections, the corporation which operates the Bowie County Correctional
Center. Plaintiff filed a reply arguing his confinement in Texas is unconstitutional.

       After review of the pleadings, the Magistrate Judge issued a Report recommending the
motion for summary judgment be granted and the lawsuit dismissed with prejudice. A copy of this

Report was sent to Plaintiff but no objections have been received; accordingly, he is barred from de

novo review by the District Judge of those findings, conclusions, and recommendations and, except
upon grounds of plain error, from appellate review of the unobjected-to proposed factual findings



                                                  1
and legal conclusions accepted and adopted by the district court. Douglass v. United Services

Automobile Association, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).
        The Court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.

Upon such review, the Court has determined the Report of the Magistrate Judge is correct. See
United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243

(1989) (where no objections to a Magistrate Judge’s Report are filed, the standard of review is

“clearly erroneous, abuse of discretion and contrary to law.”). It is accordingly
     . ORDERED the Report of the Magistrate Judge (docket no. 51) is ADOPTED as the opinion

of the District Court. It is further
        ORDERED the Defendant’s motion for summary judgment (docket no. 44) is GRANTED

and the above-styled civil action is DISMISSED WITH PREJUDICE. It is further

        ORDERED any and all motions which may be pending in this civil action, specifically
including but not limited to the Plaintiff’s motion for summary judgment (docket no. 13) are
DENIED.

         SIGNED this 19th day of December, 2011.
        So ORDERED and SIGNED this 14th day of March, 2019.




                                                           ____________________________________
                                                           RODNEY GILSTRAP
                                                           UNITED STATES DISTRICT JUDGE




                                                 2
